Citation Nr: 1132973	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected left knee replacement.

2.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.  A transcript of that hearing has been associated with the claims file.

The Board notes that this case was before the Board in September 2009 at which time the claims of entitlement to service connection for right knee disability, bilateral hip disability, and low back disability were remanded for further development.  Entitlement to service connection for a right knee disability and right hip disability was granted by the RO in a May 2010 rating decision.  As the benefits sought regarding the right knee and right hip have been granted, these claims are no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran claimed that his right knee, bilateral hip, and low back disabilities were related to his service-connected left knee disability.  In its September 2009 remand, the Board instructed that a VA examination be conducted, after which the VA examiner render an opinion as to whether any diagnosed right knee, hip, or low back disability was "caused or aggravated (made permanently worse) by his service-connected left knee disability."  The aggravation language was included because the service connection can be granted for disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The aggravation language does not appear to have been included in the examination request, and the February 2010 VA examiner opined only that the left hip and low back disabilities were not caused by the left knee disability (and that the right knee and right hip disabilities were so caused), and did not answer the aggravation question.  Consequently, a remand is required for clarification of this opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand; where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance).

In addition, the VA examiner wrote that the left hip disability was difficult to connect to the service connected left knee disability "with a 50:50 certainty."  This language is confusing and should not be used in the examiner's clarification.

Finally, since the prior remand, service connection has been granted for right knee and right hip disabilities.  Consequently, the VA examiner should be asked to opine as to whether the left hip and low back disabilities are proximately due to, the result of, or aggravated by, any of the now service connected orthopedic disabilities, i.e., left knee, right knee, or right hip disability.

Accordingly, the claims for entitlement to service connection for left hip and low back disabilities are REMANDED for the following action:

Request clarification of the February 2010 VA examiner's opinion.  With regard to the both the left hip and low back disabilities, ask the examiner to state whether it is at least as likely as not that such disability is proximately due to, the result of, or aggravated (i.e. made worse) by, any service-connected orthopedic disability, specifically, the service connected left knee, right knee, or right hip disabilities.

The examiner should not use language such as the language quoted above indicating it would be difficult to connect to the service connected left knee disability "with a 50:50 certainty."

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 

If the February 2010 VA examiner cannot answer any of the questions without a new examination, schedule a new examination. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

